Title: From George Washington to William Pearce, 13 December 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce
            Philadelphia 13⟨th D⟩ecr 1795
          
          Your letter of the 6th instt, enclosing the weekly reports, has been duly received.
          I am glad to find by it that the sickness among my people is abating. If Cyrus continues to give evidence of such qualities as would fit him for a waiting man, encourage him to persevere in them; and if they should appear to be sincere & permanent, I will receive him in that character when I retire from public life, if not sooner. To be sober, attentive to his duty, honest, obliging & cleanly, are the qualifications necessary to fit him for my purposes. If he possesses these, or can acquire them—he might become useful to me, at the sametime that he would exalt, & benefit himself.
          When you receive the money for my last years flour & Corn, I wish that every demand, of whatsoever nature or kind, may be discharged. I never like to owe any thing, lest I might be call⟨e⟩d upon for payment when I am not possessed of the means. A Dun, would not be agreeable to me, at any time; and not to pay money when it is due, and might really be wanting, would hurt my feelings.
          
          Wheat in this market is at from 15 to 20/. pr bush., and flour thirteen dollars and an half pr barrl. Probably this may be occasioned by the desire of shipping it before the frost sets in, to stop the Navigation. I therefore request that the Miller would exert himself in grinding mine; and if you can get the above price (allowing for the deduction of freight from Alexandria to this City) to sell, on a reasonable credit, all the flour he has, or can get ready, at that price.
          I will make enquiry for Sein twine and if it is to be had on better terms here than in Alexandria, and a Vessel offers (which is not the case at present) I will send a quantity round.
          Two more mules (altho’ they may be older than the four now up) may be turned over to Peter—Let him chuse those which are most promising, & nearest in colour. I am Your friend &ca
          
            Go: Washington
          
        